1

2

3

4

5

6
                                 UNITED STATES DISTRICT COURT
7
                                        DISTRICT OF NEVADA
8

9    OSCAR PEREZ-MARQUEZ,                               Case No. 2:17-cv-01501-RFB-BNW
10          Petitioner,
                                                                 ORDER
11          v.
12
     JO GENTRY, et al.,
13
            Respondents.
14

15          For good cause shown,
16          IT IS ORDERED that petitioner’s proper person sealed motion (ECF No. 49) is
17   GRANTED, and Mr. Neidert shall file a notice within fourteen (14) days of entry of this
18   order certifying that he has contacted Mr. Perez-Marquez to discuss the status of the case
19   and to again provide him his contact information, which petitioner asserts was taken from
20   him at the prison following their initial consultation.
21          IT IS FURTHER ORDERED that petitioner’s motion for enlargement of time (ECF
22   No. 50) is GRANTED, and the time for petitioner to file a second amended petition is
23   extended up to and including July 22, 2019.
24          DATED: June 21, 2019
25

26
                                          ________________________________
27                                          RICHARD F. BOULWARE, II
                                            United States District Judge
28

                                                    1
